PER CURIAM.
The trial court’s final judgment is affirmed in all respects. The trial court’s order awarding attorney’s fees, consolidated with the final judgment for purposes of this appeal, is affirmed except to the extent that it includes fees for services performed by non-lawyers. See ABD Management Corp. v. Robert L. Turchin, Inc., 490 So.2d 202 (Fla. 3d DCA 1986); Bill Rivers Trailers, Inc. v. Miller, 489 So.2d 1139 (Fla. 1st DCA 1986). We reverse and remand the attorney’s fees award to the trial court to reduce the award by the amount representing the recovery for services performed by non-lawyer personnel.